Citation Nr: 1609784	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-08 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected thoracic spine scoliosis and spondylosis.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected cervical, thoracic, and lumbar spine disabilities.

3.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to October 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As was noted in prior Board decisions, a July 2007 rating decision granted the appellant's claim for entitlement to service connection for cervical spondylosis with an evaluation of 30 percent effective April 2, 2003, the June 2008 rating decision granted entitlement to an effective date of October 23, 1990, for scoliosis and spondylosis of the thoracic spine with a 10 percent rating therefrom, the July 2009 rating decision denied service connection for erectile dysfunction and entitlement to SMC based on loss of use of a creative organ, and the December 2009 rating decision denied entitlement to SMC based on aid and attendance/housebound.  

The Board notes that the Veteran completed an appeal to the Board on the issue of entitlement to service connection for a higher evaluation for scoliosis, degenerative disc disease, and degenerative joint disease of the lumbar spine with radiculopathy, which was remanded by the Board in July 2007.  The evaluation was increased to 60 percent disabling effective January 31, 2000, in a July 2007 rating decision.  In a September 2007 statement, the Veteran's representative stated that the Veteran no longer appealed the issue.  The Board noted that the Veteran submitted a notice of disagreement with the effective date of service connection for his thoracic spine disability in September 2007.  A June 2008 rating decision granted an earlier effective date of October 23, 1990, for the grant of service connection for scoliosis and spondylosis of the thoracic spine.  In a January 2009 statement, the Veteran's representative noted that the Veteran did not disagree with the grant of an effective date of October 23, 1990, for the grant of service connection for scoliosis and spondylosis of the thoracic spine.  Thus, the Board found in 2012 that Veteran's appeals on these issues were withdrawn and the issues are not before the Board.
In August 2013, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  The Veteran's thoracic spine does not show ankylosis, vertebra fracture, or incapacitating episodes having a total duration of at least six weeks during a 12 month period

2.  The weight of the evidence is against a finding that the Veteran's erectile dysfunction is due to or the result of his active service or due to or aggravated by his service-connected cervical, thoracic, or lumbar spine disabilities.

3.  The Veteran dos not have anatomical loss of or the loss of use of one or more creative organs as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a thoracic spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5288, 5291 (1995), 5242, 5243 (2015).

2.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for entitlement to special monthly compensation for loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2014); 38 C.F.R. §§ 3.350(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  

The Veteran was also provided multiple VA examinations (the reports of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, grounded their opinions in the medical literature and evidence of record, and provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran filed his service connection claim for erectile dysfunction in February 2009.  He asserts that his erectile dysfunction is due to medications prescribed for his service-connected spinal disabilities.  The claim was denied by a July 2009 rating decision.

The Veteran's STRs do not contain any complaints, treatment, or diagnosis of erectile dysfunction.  Moreover, the Veteran does not contend service connection on a direct basis.  As such, service connection on a direct basis is not warranted.

At a June 2007 VA examination for the Veteran's spine, he reported that his erectile dysfunction began when he was approximately 45 years old.  

In June 2009, a VA examiner reviewed the Veteran's claims file and opined that the Veteran's erectile dysfunction was less likely as not caused by or a result of the Veteran's spine disabilities.  The examiner also opined that there was no objective evidence of aggravation by the Veteran's spine disabilities.  The examiner noted that medical literature documented that erectile dysfunction was not the result of spine disease.  The examiner also noted that the Veteran previously reported to VA examiners that the only side effect form his spine medications was constipation.

In December 2012, the Veteran's physician opined that the Veteran's erectile dysfunction was as likely as not due to his spine disabilities, without providing any basis for the opinion.

In February 2013, another VA examiner reviewed the Veteran's claims filed and opined that the Veteran's erectile dysfunction was less likely than not etiologically due to or chronically aggravated by a service-connected disability to include medications taken for his service-connected disabilities.  The examiner explained that the neural centers for sexual function lies in the terminal spinal cord region where the nerve roots exit at the upper lumbar level.  The examiner referred to multiple MRIs and noted that was no objective evidence of injury to those structures.  In addition, the examiner noted that those nerves were intricately associated with the bowel/bladder function, and the Veteran had no evidence of bowel/bladder incontinence.  The examiner further noted that lay literature associated medications with erectile dysfunction; however, actual studies do not show that the Veteran's medications were associated with erectile dysfunction.  Finally, the examiner noted that in addition to aging, the Veteran had a history of other confounding serious medical conditions prior to his diagnosis of erectile dysfunction which can exert their effects on sexual function.

Consideration has been given to the Veteran's personal assertion that his erectile dysfunction was caused by his service connected spine disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of erectile dysfunction, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Erectile dysfunction is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations and hormone testing are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of erectile dysfunction, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to whether his erectile dysfunction was due to his service-connected spine disabilities or from the medications he takes for his service-connected spine disabilities.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating erectile dysfunction.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran's assertions do not constitute competent medical evidence.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Here several medical opinions are of record, all of which were provided by medical professionals who are presumed to have the training and expertise to opine on the etiology of the Veteran's erectile dysfunction.  As such, each opinion is considered to constitute both competent and credible evidence, which is deemed to be probative.  However, the Board must determine what evidence is the most probative. 

While a private physician linked the Veteran's erectile dysfunction to his service-connected spine disabilities, the physician provided no rationale for such a conclusion and did not reference any medical literature.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Conversely, the subsequent VA medical opinions have noted that the medical literature does not support the finding that either the Veteran's spine disabilities or the medications for his spine disabilities cause erectile dysfunction.  The VA examiner in 2013 reviewed the Veteran's MRIs and explained why, in this Veteran's case, erectile dysfunction was not the result of his spinal disabilities.  Given the VA medical opinions were supported by rationales that were grounded in a review of the medical literature, they are found to be highly probative and entitled to greater weight than the unsupported opinion.  With this conclusion, the weight of the evidence is against the Veteran's claim for service connection for erectile dysfunction and it is denied.




Special Monthly Compensation

Subject to certain limitations, special monthly compensation is payable under 38 U.S.C.A. § 1114(k) for each anatomical loss of or the loss of use of one or more creative organs as a result of a service-connected disability.  38 C.F.R. § 3.350(a).

As the Board has found service connection for erectile dysfunction is not warranted, a claim for entitlement to special monthly compensation on account of loss of use of a creative organ due to erectile dysfunction also is not warranted.  Therefore, the claim is denied.
Increased Rating
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's thoracic spine disability has been rated at 10 percent since the date of his claim for service connection on October 23, 1990.  During the course of his appeal, the regulations used for rating spinal disabilities changed on several occasions.  As such, the multiple versions of the rating code are potentially applicable to this claim.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The medical record contains a February 2000 thoracic spine MRI showing scoliosis.  Examination reports dated between December 1999 and December 2006, show he had normal motor function and retained normal strength.  A September 2006 x-ray showed thoracic spine scoliosis.

Under the rating criteria in effect at the time the Veteran filed his claim a 10 percent rating was assigned for moderate or severe limitation of motion of the dorsal spine under Diagnostic Code 5291.  This is the highest schedular rating under this Diagnostic Code.  Therefore, a disability rating in excess of 10 percent under Diagnostic Code 5291 is not possible.

The Veteran's thoracic spine disability could also have been rated under Diagnostic Code 5285, residuals of a fracture of a vertebra.  Under this Diagnostic Code, in pertinent part, the disability rating is determined in accordance with definite limited motion or muscle spasms, adding 10 percent for demonstrable deformity.  The medical evidence does not document a document a thoracic vertebral deformity.  Therefore, a disability rating in excess of 10 percent under this Diagnostic Code is not warranted.  

Under Diagnostic Code 5288, a 20 percent rating is assigned for favorable thoracic spine ankylosis and a 30 percent rating is assigned for unfavorable thoracic spine ankylosis.  However, the record contains no evidence of thoracic spine ankylosis.  Therefore, a disability rating in excess of 10 percent under this Diagnostic Code is not warranted.

Under the current criteria, back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The evidence of record does not show that the Veteran has been diagnosed with IVDS in his thoracic spine, but even if IVDS were found, there has not been any evidence showing or allegation of prescribed bed rest at any point to treat the Veteran's thoracic spine disability.  For example, at a July 2013 VA examination, the examiner indicated that the Veteran has not have IVDS.  In addition, the record does not show that the Veteran has been prescribed any bed rest to treat his thoracic spine during the course of his appeal.  As such, a rating based on IVDS is not appropriate. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Based on the evidence of record, an initial rating higher than 10 percent would also not be warranted under the current criteria. The ratings designated for ankylosis (100 and 50 percent), would not apply because there is no evidence of ankylosis in the thoracic spine.  The Board notes that 20 and 40 percent ratings are warranted under the revised criteria for limitation of motion in the thoracolumbar spine.  However, an additional evaluation is not warranted here for a thoracic spine disorder as the Veteran is assigned a 40 percent rating from October 23, 1990 to January 30, 2000, and a 60 percent rating beginning January 31, 2000, for a lumbar spine disability.  Such a rating under the revised criteria would include the Veteran's thoracic spine, as the revised regulations (which are currently in effect) no longer provide separate ratings for the lumbar and thoracic spines.  As the Veteran already has been rated for his thoracolumbar limitation of motion, to again award the Veteran for that limitation would constitute impermissible pyramiding under the Code

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

While the Diagnostic Codes addressing the thoracolumbar disability may be different, the symptomatology is the same.  As such, the current criteria, which rates thoracic and lumbar limitation of motion jointly, cannot form the basis of an initial rating in excess of 10 percent for a thoracic spine disorder.  The Veteran may only be compensated for his thoracic spine disorder under the older criteria, namely Diagnostic Code 5291, which rates limitation of motion in solely the thoracic spine at a maximum rate of 10 percent. 

Thus, the criteria for a schedular rating in excess of 10 percent for the Veteran's thoracic spine disability have not been met and his claim is denied. 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Regarding the Veteran's thoracic spine disability, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's disability was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the Diagnostic Codes allows for higher ratings, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's disabilities are unique or unusual in any way.  There is no question that the Veteran experiences symptoms from his thoracic spine disability, which include pain, but such symptoms, while not specifically enumerated is considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Veteran may experience some symptoms that are not specifically enumerated in the rating schedule, the Board is charged with considering how functionally impaired the Veteran's disabilities renders him within the confines of the schedular rating that is assigned.

As such, the schedular rating criteria reasonably describe the symptoms caused by the service connected disability on appeal, and therefore referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran was granted TDIU by a July 2007 rating decision.  The Veteran he has not alleged since that he is unemployable on account of his service-connected thoracic spine disability on appeal.  Thus, the Board finds that Rice is inapplicable. 

The Board notes that several statements were submitted in February 2016 attesting to the severity of the Veteran's back disability.  However, VA has acknowledged this severity through the assignment of a significant rating for the Veteran's back disability and by the award of TDIU.  Additionally, the Board concludes that these statements do not reraise the issue of special monthly compensation (SMC) that was raised previously and denied by the Board in August 2013.  In that decision, the Board acknowledged that Veteran has difficulty putting on and taking off one of his lumbar corsets and has been assisted by others in doing so, but ultimately found that the totality of the evidence was against a finding that SMC was warranted.  The recently submitted evidence again noted that the Veteran needed help with his back brace, but does not suggest that the disability picture is different than it was at the time of the August 2013 Board decision.


ORDER

A rating in excess of 10 percent for the thoracic spine disability is denied.

Service connection for erectile dysfunction, to include as secondary to service connected lumbar, cervical, and thoracic spine disabilities, is denied.

SMC based on loss of a creative organ is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


